Citation Nr: 1025851	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  09-14 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1950 to January 
1952. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which reopened the Veteran's claim for service 
connection for bilateral hearing loss and denied the claim on the 
merits.  When this case was originally before the Board in June 
2009, it was remanded for further development. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's bilateral hearing loss was incurred in, or caused 
by, his active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral 
hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 
(2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  As the 
Veteran's claim for service connection is granted, any failure in 
notifying or assisting him is harmless error.  

The Veteran contends that his hearing loss was caused by noise 
exposure during military service.  Specifically, he has reported 
that his in-service duties required him to constantly be around 
90-millimeter anti-aircraft gunfire noise, and that he remembers 
experiencing difficulty hearing during service.  See October 2003 
Form 21-4138 and October 2009 statement.  In this regard, the 
Veteran's DD-214 confirms that his military duty assignment was 
to the gun battalion.  The Veteran has also reported some post-
service noise exposure to noise from woodworking tools in his 
carpentry hobby; however, he has indicated that such 
intermittent, protected noise exposure was far less damaging than 
the constant unprotected exposure he had to gunfire noise during 
service.  Finally, the Board notes that service connection is 
already in effect for the Veteran's tinnitus.  

Service connection is established where a particular injury or 
disease resulting in disability was incurred in the line of duty 
in active military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and (3) 
a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to 
whether these requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

A Veteran may be granted service connection for any disease 
initially diagnosed after discharge, but only if all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this regard, the Board must assess the credibility 
and probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor one 
medical opinion over another.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  
While the Board is not free to ignore the opinion of a treating 
physician, it is free to discount the credibility of that 
physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 
471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

Under VA regulations, impaired hearing is considered a disability 
when the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  The threshold for 
normal hearing is 0 to 20 decibels, and higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet.App. 155 (1993).

Certain chronic disabilities, including sensorineural hearing 
loss, may be presumed to have been incurred in service if they 
become manifest to a degree of 10 percent or more within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  However, as discussed below, because there is 
no competent evidence showing that the Veteran's hearing loss was 
manifest to a degree of 10 percent or more during the first year 
following separation from service, service connection on a 
presumptive basis is not warranted in this case.  See 38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran's service treatment records are devoid of evidence of 
treatment for, or complaints of, hearing loss.  Additionally, 
these records reveal that the Veteran had 15/15 bilateral hearing 
on whispered voice testing at his August 1950 entrance 
examination and at his January 1952 separation examination.  

Post-service, in June 2003, the Veteran sought treatment for 
hearing loss from Dr. Jennifer J. Reeves.  A copy of the June 
2003 audiogram results has been associated with the claims file; 
however, these results are in graph form only and may not be 
interpreted by the Board.  See Kelly v. Brown, 7 Vet. App. 471 
(1995) (holding that neither the Board nor the RO may interpret 
graphical representations of audiometric data).  Significantly, 
however, Dr. Reeves did not provide an opinion as to the etiology 
of any hearing loss present.  

Subsequently, in December 2003, the Veteran sought VA treatment 
for his hearing loss, reporting a gradual deterioration in his 
hearing over the past few years.  The doctor noted a history of 
exposure to military (artillery) and industrial equipment noise.  
The doctor also indicated that a "handicapping degree" of 
sensorineural hearing loss was present.  Based on her evaluation, 
the examiner diagnosed the Veteran with mild falling to moderate 
to severe sensorineural hearing loss in the left ear, and mild 
falling to moderate severe to severe sensorineural hearing loss 
in the right ear.  Significantly, however, the December 2003 VA 
doctor did not provide an opinion as to the etiology the 
Veteran's hearing loss.  

In September 2008, the Veteran was afforded a VA audiological 
examination.  At the outset of the examination report, the 
examiner reported that she had reviewed the Veteran's claims 
file, noting that his service treatment records showed hearing 
within normal limits bilaterally according to whispered voice 
testing (i.e., 15/15 hearing bilaterally).  However, the examiner 
went on to note that whispered voice tests are not reliable 
clinical evidence of normal hearing or hearing impairment.  In 
regard to his history of noise exposure, the Veteran reported 
unprotected military noise exposure to 90-millimeter anti-
aircraft weapons during training and field exercises while 
stationed in Germany.  The Veteran also reported a history of 
occasional protected civilian occupational noise exposure working 
as a supervisor in an industrial plant for 32 years, and 
occasional protected recreational exposure to noise while doing 
carpentry/woodwork.  Audiological testing confirmed bilateral 
hearing loss in accordance with VA standards.  See 38 C.F.R. § 
3.385.  Based on these results, the examiner diagnosed the 
Veteran with normal to severe sensorineural hearing loss 
bilaterally.  She also provided the opinion that the Veteran's 
bilateral hearing loss was less likely than not caused by, or the 
result of, in-service acoustic trauma.  In support of this 
opinion, the examiner cited to the Veterans history of military, 
civilian occupational, and recreational noise exposure; his age; 
and the configuration of his hearing loss.  

In accordance with the Board's June 2009 remand instructions, in 
December 2009, an addendum medical opinion was obtained from the 
September 2008 VA examiner.  At the outset of the addendum 
opinion, the examiner reported that she had reviewed the 
Veteran's file, again noting that although whispered voice tests 
are not reliable clinical evidence of normal hearing or hearing 
impairment, such testing revealed hearing within normal limits 
bilaterally (i.e., 15/15 hearing bilaterally) during service.  
She also noted that there were no complaints of hearing loss 
during service.  The examiner then went on to reiterate her 
opinion that the Veteran's current bilateral hearing loss was 
less likely than not the result of acoustic trauma incurred 
during military service.  In this regard, she stated that there 
was no clinical evidence of the Veteran's hearing ability in his 
service treatment records and no complaints of hearing loss 
during service.  She also stated that the Veteran had a long 
history of civilian occupational noise exposure, namely 
woodworking with hearing protection, in addition to his two year 
history of unprotected military noise exposure.  The examiner 
indicated that the configuration of the Veteran's audiogram was 
consistent with a combination of acoustic trauma and presbycusis, 
and noted that because noise-induced sensorineural hearing loss 
is cumulative in nature, there is no method of determining 
exactly how much hearing loss occurred over time without 
comparing serial audiometric tests, but that such tests were not 
available in this case.  Finally, the examiner stated that while 
it was within the realm of possibility that military acoustic 
trauma could have contributed to the Veteran's hearing loss, the 
preponderance of the evidence indicated that his civilian 
occupational and recreational noise exposure, along with the 
aging process, played the larger role.  In this regard, she 
reported that, according to the Veteran's reports, a majority of 
his noise exposure was experienced outside of the military.   

Finally, in an April 2010 letter, a VA audiologist reported that 
the Veteran had been seen for a hearing evaluation that day.  The 
doctor noted the Veteran's reported history of exposure to 
damaging noise levels from 90-millimeter ant-aircraft guns while 
serving as a weapons crewmember/azimuth coordinator from 1950 to 
1952 in the gun battalion.  The doctor also noted the Veteran's 
report of a severe, subjective high-pitched tinnitus since active 
duty.  Based on his evaluation, the doctor diagnosed the Veteran 
with mild to profound sloping sensorineural hearing loss 
bilaterally for which he wore binaural hearing aids.  Finally, 
the doctor provided the opinion that the Veteran's longstanding 
bilateral hearing loss was more likely than not caused by his 
military noise exposure.   

The Board notes that, in adjudicating a claim, it is charged with 
the duty to assess the credibility and weight given to evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  Indeed, the United States Court of Appeals 
for Veterans Claims (Court) has declared that, in adjudicating a 
claim, the Board has the responsibility to do so.  Bryan v. West, 
13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

Based on the foregoing, the Board finds that the evidence 
supports a finding that the Veteran's hearing loss was caused by 
his in-service noise exposure.  In this regard, the Board notes 
that the Veteran is competent to report the symptoms of hearing 
loss.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); Barr 
v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay 
testimony is competent to establish the presence of observable 
symptomatology).  Competent testimony is limited to that which 
the witness has actually observed and is within the realm of his 
personal knowledge; such knowledge comes to a witness through use 
of his senses-that which is heard, felt, seen, smelled or 
tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is within 
the Veteran's realm of personal knowledge whether he has 
difficulty hearing.  Moreover, there is no reason to doubt the 
credibility of the Veteran in reporting exposure to noise during 
service.  His records are internally consistent, and it is 
facially plausible that he had significant exposure to noise 
while in service, especially given his military duty assignment 
to the gun battalion.  

Further, in April 2010, a VA doctor provided the opinion that the 
Veteran's longstanding bilateral hearing loss was more likely 
than not caused by his military noise exposure, specifically 
noting his history of exposure to noise from 90-millimeter ant-
aircraft guns while serving as a weapons crewmember in the gun 
battalion from 1950 to 1952.  Accordingly, although there is no 
indication that the VA doctor reviewed the Veteran's claims file 
prior to providing this opinion, the doctor had the benefit of 
the Veteran's verbal history regarding noise exposure, which was 
consistent with the evidence of record.  The Board finds the 
medical opinion of the April 2010 VA doctor to be probative as to 
the etiology of the Veteran's hearing loss.  

The Board also acknowledges the September 2008 VA examiner's 
opinion that the Veteran's current bilateral hearing loss is less 
likely than not the result of acoustic trauma incurred during 
military service.  Significantly, however, in providing this 
opinion, the September 2008 VA examiner appears to have relied, 
at least in part, on the lack of medical evidence of hearing loss 
during service.  Additionally, in providing this opinion, the 
examiner reported that a majority of the Veteran's noise exposure 
occurred outside of the military in his civilian occupation at an 
industrial plant and in his recreational hobby as a woodworker.  
In this regard, the Board points out that the Veteran has 
reported that, unlike his military noise exposure, his civilian 
occupational and recreational noise exposure was protected.  
Further, the Veteran has specifically stated that his 
intermittent civilian occupational and recreational noise 
exposure was significantly less traumatic and less frequent than 
the constant noise exposure he experienced during his two years 
in service.  Accordingly, because the September 2008 VA examiner 
relied on the fact that there was no clinical evidence of hearing 
loss in the Veteran's service treatment records, and because her 
opinion appears to be based on an inaccurate factual premise, the 
opinion is of little probative value.  See Kowalski v. 
Nicholson, 19 Vet.App. 171, 179 (2005) (citing Reonal v. Brown, 5 
Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet.App. 229 
(1993)) (stating that the Board is not bound to accept medical 
opinions that are based upon an inaccurate factual background); 
see also Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding 
that an examination was inadequate where the examiner did not 
comment on the Veteran's reports, but instead relied on the 
service medical records to provide a negative opinion).  

Therefore, the Board finds that the Veteran meets all three 
elements required for service connection for bilateral hearing 
loss.  He currently has hearing loss for VA purposes.  See 38 
C.F.R. § 3.385.  Additionally, he has consistently reported the 
incidents in service which caused this condition, as is evidenced 
by the September 2008 VA examination report, the April 2010 VA 
doctor's letter, and the Veteran's statements, and which is 
further bolstered by his in-service military duty assignment to 
the gun battalion.  Finally, in April 2010, a VA doctor 
attributed the Veteran's hearing loss to his time in service, 
thereby providing the necessary nexus between the claimed in-
service injury and the present disability.  Accordingly, applying 
the benefit of the doubt doctrine, all doubt is resolved in favor 
of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's 
claim for service connection for bilateral hearing loss is 
granted.  


ORDER

Service connection for bilateral hearing loss is granted. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


